At the Fall Term 1938 of the circuit court of Tallapoosa County, the grand jury returned an indictment against appellant charging him with the offense of assault with intent to murder on Hobson Osborn.
The trial resulted in the conviction of defendant as charged in the indictment, and the court sentenced him to serve an indeterminate term of imprisonment in the penitentiary of not less than two years, nor more than two years and six months.
The transcript contains a bill of exceptions covering fifteen pages. It appears therefrom that numerous witnesses were examined on the trial of this case in the court below. But upon examination of the entire record, including the bill of exceptions, it appears that the trial proceeded throughout without objection, or exception; and in no instance pending the trial was the ruling of the trial court invoked in any manner. No special written charges were requested, nor was there a motion for a new trial. Such being the status, no point of decision is presented for review upon this appeal, except of course the regularity of the proceedings in the court below as disclosed by the record proper.
Under the provisions of Section 3258, Code 1923, the appellate courts must, on appeal, consider all questions apparent on the record, etc. This we have done, and find that the proceedings upon the trial in the court below were regular and without error.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed. *Page 327